Name: Commission Regulation (EEC) No 3008/89 of 5 October 1989 amending Regulation (EEC) No 1901/89 derogating from Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears as regards the sizing of apples for the 1989/90 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 288 / 14 Official Journal of the European Communities 6. 10 . 89 COMMISSION REGULATION (EEC) No 3008/89 of 5 October 1989 amending Regulation (EEC) No 1901/89 derogating from Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears as regards the sizing of apples for the 1989/90 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 111 9/89 (2), and in particular the second subparagraph of Article 2 (3) and Article 16 (4) thereof, Whereas Annex III to Commission Regulation (EEC) No 920/89 (3) lays down quality standards for dessert apples and pears ; whereas Commission Regulation (EEC) No 1901 /89 (4), as last amended by Regulation (EEC) No 2954/89 (*), derogates from the provisions on sizing for the 1989/90 marketing year by raising the minimum size of apples ; Whereas there was a serious drought in 1989 in certain regions of the Community, which contributed, in the case of certain apple varieties, to a high percentage of small sizes ; that Regulation (EEC) No 2954/89 took this situation into account in the case of the Granny Smith variety ; whereas, as a result of new informations and for the 1989/90 marketing year, a derogation should be introduced from the minimum size of large fruited varieties of apple for other varieties ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The following text replaces the last indent of Article 1 of Regulation (EEC) No 1 901 /89 : 'However, these provisions do not apply to the Granny Smith, Idared, Ingrid Marie and Red Ingrid Marie varieties of apples.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 31 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 October 1989. For the Commission Ray MAC SHARRY Member of the Commission O OJ No L 118, 20. 5 . 1972, p. 1 . O OJ No L 118, 29 . 4. 1989, p. 12. 0 OJ No L 97, 11 ; 4. 1989, p. 19 . O OJ No L 184, 30 . 6 . 1989, p. 19 . 0 OJ No L 281 , 30 . 9 . 1989, p. 87.